Exhibit 10.2

 

Execution Version

 

FORM OF SPONSOR SUPPORT AGREEMENT

 

THIS SPONSOR SUPPORT AGREEMENT (this “Support Agreement”) is made and entered
into as of October 20, 2020, by and between Panacea Acquisition Corp., a
Delaware corporation (“Purchaser”), Nuvation Bio, Inc., a Delaware corporation
(the “Company”), EcoR1 Panacea Holdings, LLC (“Sponsor”) and PA Co-Investment
LLC (along with Sponsor a “Supporting Party” and, collectively, the “Supporting
Parties”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Merger Agreement (as defined below).

 

Recitals

 

WHEREAS, Purchaser, Panacea Merger Subsidiary Corp., a Delaware corporation and
a direct, wholly owned subsidiary of Purchaser (“Merger Sub”) and the Company
are entering into an Agreement and Plan of Merger of even date herewith (the
“Merger Agreement”), which provides (upon the terms and subject to the
conditions set forth therein) for a business combination transaction by which
Merger Sub will merge with and into the Company (the “Merger”), with the Company
being the surviving entity of the Merger (the Company, in its capacity as the
surviving corporation of the Merger, is sometimes referred to as the “Surviving
Corporation”).

 

WHEREAS, the Supporting Parties are entering into this Support Agreement in
order to induce the Company to enter into the Merger Agreement and cause the
Merger to be consummated.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

 

Agreement

 

Section 1. Certain Definitions

 

For purposes of this Support Agreement:

 

(a) Capitalized terms used but not otherwise defined in this Support Agreement
have the meanings assigned to such terms in the Merger Agreement.

 

(b) “Action” means any legal action, suit, claim, investigation, hearing or
proceeding, including any audit, claim or assessment for Taxes or otherwise, by
or before any Authority.

 

(c) “Associated Parties” shall mean (i) each Supporting Party’s predecessors,
successors, executors, administrators, trusts, spouse, heirs and estate;
(ii) each Supporting Party’s past, present and future assigns; (iii) each entity
that each Supporting Party has the power to bind (by such Supporting Party’s
acts or signature) or over which each Supporting Party directly or indirectly
exercises control; and (iv) each entity of which each Supporting Party owns,
directly or indirectly, at least a majority of the outstanding equity,
beneficial, proprietary, ownership or voting interests.

 

(d) “Authority” means any governmental, quasi-governmental, regulatory or
administrative body, agency, instrumentality, department or authority, any
court, tribunal, judicial authority, administrative hearing body, arbitrator,
commission or other similar dispute-resolving panel or body, or any public,
private or industry regulatory authority, whether international, national,
Federal, state, or local.

 



 

 

 

(e) “Business Day” means any day other than a Saturday, Sunday or a legal
holiday on which commercial banking institutions in Wilmington, Delaware, New
York, New York, or San Francisco, California are authorized to close for
business.

 

(f) “Consent” shall mean any consent, approval, authorization, permit or notice.

 

(g) “Expiration Date” shall mean the earliest of: (i) the date on which the
Merger Agreement is validly terminated in accordance with its terms or (ii) the
time the Merger becomes effective (the “Effective Time”).

 

(h) “Law” means any domestic or foreign, federal, state, municipality or local
law, statute, ordinance, code, rule, regulation, legislation, principle of
common law, edict, decree, treaty, or Order that is or has been issued, enacted,
adopted, passed, approved, promulgated, made, implemented or otherwise put into
effect by or under the authority of any Authority.

 

(i) “Liens” means, with respect to any property or asset, any mortgages, liens,
pledges, charges, security interests or encumbrances of any kind in respect of
such property or asset, and any conditional sale or voting agreements or
proxies, including any agreements to give any of the foregoing.

 

(j) “New Subject Securities” means, with respect to each Supporting Party, any
equity securities of Purchaser that it purchases or otherwise hereafter acquires
(including as a result of a stock dividend, subdivision, reclassification,
recapitalization, split, combination or exchange of shares, or any similar
event) or with respect to which it otherwise acquires sole or shared voting
power after the execution of this Support Agreement and prior to the Expiration
Date.

 

(k) “Order” means any decree, order, judgment, writ, award, injunction, rule or
consent of or by an Authority.

 

(l) “Permitted Transferee” shall mean any Affiliate or equityholder of such
Supporting Party.

 

(m) “Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

 

(n) “Representatives” means, collectively, with respect to any Person, such
Person’s officers, directors, Affiliates, employees, agents or advisors,
including any investment banker, broker, attorney, accountant, consultant or
other authorized representative of such Person.

 

(o) “Subject Securities” means, such number and type of Purchaser equity
securities as are indicated next to each Supporting Party’s name on Schedule A,
together with any New Subject Securities.

 

(p) “Voting Period” shall mean the period commencing on (and including) the date
of this Support Agreement and ending on (and including) the Expiration Date.

 



2

 

 

Section 2. Support

 

2.1 Transfer of Securities. Each Supporting Party agrees not to, directly or
indirectly, at any time during the Voting Period, other than as may be required
by a court Order or other Law, (a) sell, assign, transfer (including by
operation of law), pledge, dispose of or otherwise encumber or otherwise agree
to do any of the foregoing (each, a “Transfer”) with respect to any of the
Subject Securities, (b) deposit any Subject Securities into a voting trust or
enter into a voting agreement or arrangement or grant any proxy or power of
attorney with respect thereto that is inconsistent with this Support Agreement,
(c) enter into any Contract, option or other arrangement or undertaking with
respect to the direct or indirect sale, assignment, transfer (including by
operation of law) or other disposition by such Supporting Party of any Subject
Securities, or (d) take any action that would make any representation or
warranty of such Supporting Party herein untrue or incorrect in any material
respect or have the effect of preventing or disabling such Supporting Party from
performing such Supporting Party’s obligations hereunder; provided, that
Supporting Party may Transfer any Subject Securities to a Permitted Transferee;
provided further, that such transferee of such Subject Securities evidences in a
writing such transferee’s agreement to be bound by and subject to the terms and
provisions hereof to the same effect as such transferring Supporting Party. Any
Transfer or attempted Transfer of any Subject Securities in violation of any
provision of this Support Agreement shall be void ab initio and of no force or
effect.

 

2.2 Voting Covenant. Each Supporting Party hereby agrees that, during the Voting
Period, at any meeting of the stockholders of Purchaser (whether annual or
special and whether or not adjourned or postponed), however called, and in any
action by written consent of the stockholders of Purchaser, at which the Merger
Agreement and other related agreements (or any amended versions thereof) or such
other related actions, are submitted for the consideration and vote of the
stockholders of Purchaser, such Supporting Party shall appear at each such
meeting or otherwise cause all Subject Securities beneficially owned which such
Supporting Party has a right to vote or owned of record by such Supporting Party
to be counted as present thereat for purposes of calculating a quorum and shall
cause the Subject Securities to be voted:

 

(a) in favor of (i) the Merger and the approval of the Merger Agreement and the
terms thereof, (ii) the proposals set forth in the Proxy Statement, (iii) each
of the Purchaser Stockholder Matters; (iv) each of the other actions, including
the Transactions contemplated by the Merger Agreement and (v) any action in
furtherance of any of the foregoing;

 

(b) against any action, proposal, agreement or transaction that, to the
knowledge of each Supporting Party, would reasonably be expected to result in a
material breach of any representation, warranty, covenant or obligation of the
Purchaser in the Merger Agreement; and

 

(c) against the following actions (other than pursuant to, or in furtherance of,
the Merger and the other Transactions: (i) any extraordinary corporate
transaction, such as a merger, consolidation or other business combination
involving the Purchaser; (ii) any Acquisition Proposal, including any
reorganization, recapitalization, dissolution or liquidation of Purchaser; (iii)
any change in a majority of the board of directors of Purchaser; (iv) any
amendment to the Purchaser’s governing documents; (v) any change in the
capitalization of Purchaser or Purchaser’s corporate structure; and (vi) any
other action, proposal, agreement or transaction or proposed transaction
(including any possible Acquisition Proposal) which is intended, or would
reasonably be expected, to (1) impede, interfere with, delay, postpone,
discourage or (2) adversely affect the Merger or any of the other Transactions.

 

2.3 Other Voting Agreements. During the Voting Period, no Supporting Party shall
enter into any agreement or understanding with any Person to vote or give
instructions in any manner inconsistent with Section 2.3.

 

2.4 No Redemption. Each Supporting Party irrevocably and unconditionally agrees
that, during the Voting Period, such Supporting Party shall not elect to cause
Purchaser to redeem any Subject Securities beneficially owned or owned of record
by such Supporting Party, or submit any of its Subject Securities for
redemption, in connection with the transactions contemplated by the Merger
Agreement or otherwise.

 



3

 

 

2.5 Waiver of Anti-dilution Protection. Each Supporting Party hereby waives, to
the fullest extent permitted by law, the ability to adjust the Initial
Conversion Ratio (as defined in the certificate of incorporation of the
Purchaser) pursuant to Section 4.3(b)(ii) of the certificate of incorporation of
the Purchaser in connection with the issuance of additional Purchaser Class A
Common Stock in the Transactions. This waiver shall be applicable only in
connection with the Transactions and this Support Agreement (and any Purchaser
Class A Common Stock issued in connection with the Transactions) and shall be
void and of no force and effect following the Expiration Date.

 

Section 3. Binding Terms of Merger Agreement

 

Each Supporting Party hereby agrees to be bound by, observe and comply with
Section 11.14 (Non-Recourse) of the Merger Agreement, as if such Supporting
Party was an original signatory to the Merger Agreement with respect to such
provision.

 

Section 4. Representations and Warranties of the Supporting Parties

 

Each of the Supporting Parties represents and warrants (severally and not
jointly) to Parent and the Company as follows:

 

4.1 Authorization, etc. Such Supporting Party has the power, authority and
capacity to execute and deliver this Support Agreement and to perform such
Supporting Party’s obligations hereunder. This Support Agreement has been duly
executed and delivered by such Supporting Party and constitutes a legal, valid
and binding obligation of such Supporting Party, enforceable against such
Supporting Party in accordance with its terms, subject only to: (a) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies. Such Supporting Party hereby further represents
and warrants that: (i) such Supporting Party is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it was
organized; (ii) such Supporting Party has the power to execute, deliver and
perform this Support Agreement and the undersigned has the power to execute and
deliver this Support Agreement on behalf of such Supporting Party; (iii) such
Supporting Party has taken all necessary action to authorize the execution,
delivery and performance of this Support Agreement; and (iv) the execution,
delivery and performance of this Support Agreement by such Supporting Party will
not violate any provision of such Supporting Party’s governing documents. Such
Supporting Party has read and understood this Support Agreement, including the
waiver of jury trial contained herein, has consulted, or had the opportunity to
consult, with such Supporting Party’s legal counsel or other advisors with
respect thereto, has knowingly and voluntarily elected to sign and accept this
Support Agreement, and has not relied upon any promise, statement, or
representation that is not set forth explicitly herein in deciding to sign and
accept this Support Agreement.

 

4.2 No Conflicts or Consents.

 

(a) The execution and delivery of this Support Agreement by such Supporting
Party does not, and the performance of this Support Agreement by such Supporting
Party will not: (i) conflict with or violate any Law or Order applicable to such
Supporting Party or by which such Supporting Party or any of such Supporting
Party’s assets is or may be bound or affected; or (ii) result in or constitute
(with or without notice or lapse of time) any breach of or default under, or
give to any other Person (with or without notice or lapse of time) any right of
termination, amendment, acceleration or cancellation of, or result (with or
without notice or lapse of time) in the creation of any Lien on any of the
securities of Purchaser owned by such Supporting Party pursuant to, any Contract
to which such Supporting Party is a party or by which such Supporting Party or
any of such Supporting Party’s Affiliates or assets is or may be bound or
affected, except, in the case of clause (i) or (ii), as would not reasonably be
expected, either individually or in the aggregate, to materially impair the
ability of such Supporting Party to perform its obligations hereunder or to
consummate the transactions contemplated hereby.

 



4

 

 

(b) With the exception of any notification or approval that the Company,
Purchaser or a Supporting Party is required to provide under the terms of any
applicable Laws, the execution and delivery of this Support Agreement by such
Supporting Party does not, and the performance of this Support Agreement by such
Supporting Party will not, require any Consent of any Person.

 

(c) There is no Action by or before any Governmental Entity pending or, to the
best of the knowledge of such Supporting Party, threatened against such
Supporting Party or any of its Associated Parties that challenges or would
challenge the execution and delivery of this Support Agreement or the taking of
any of the actions required to be taken by such Supporting Party under this
Support Agreement.

 

4.3 Title to Securities. As of the date of this Support Agreement: (i) such
Supporting Party has good and valid title to and holds of record (free and clear
of any Liens other than those arising under applicable securities laws or as
would not otherwise restrict the performance of such Supporting Party’s
obligations pursuant to this Support Agreement) the number, class and series of
shares of Subject Securities set forth next to such Supporting Party’s name on
Schedule A and (ii) such Supporting Party does not own any shares of capital
stock or other securities of Parent or any option, warrant, convertible note or
other right to acquire (by purchase, conversion or otherwise) any shares of
capital stock or other securities of Parent, other than as set forth on
Schedule A.

 

Section 5. Alternative Acquisition Proposals

 

From the date hereof until the Expiration Date, each Supporting Party agrees
that such Person shall not, and shall not authorize or permit its
Representatives to, directly or indirectly, (i) solicit, initiate or knowingly
encourage, support, facilitate or induce the making, submission or public
announcement of any inquiry, indication of interest, proposal or offer that
constitutes, or could reasonably be expected to lead to, an Acquisition
Proposal, (ii) enter into, participate in, maintain or continue any
communications (except solely to provide written notice as to the existence of
these provisions) or negotiations regarding, or deliver or make available to any
Person any non-public information with respect to, or knowingly take any other
action regarding, any inquiry, indication of interest, proposal or offer that
constitutes, or could reasonably be expected to lead to, an Acquisition
Proposal; (iii) enter into any agreement in principle, letter of intent, term
sheet or any other agreement, understanding or contract (whether binding or not)
contemplating or otherwise relating to any Acquisition Proposal; (iv) agree to,
accept, approve, endorse or recommend (or publicly propose or announce any
intention or desire to agree to, accept, approve, endorse or recommend) any
Acquisition Proposal, (v) withhold, withdraw, qualify, amend or modify (or
publicly propose or announce any intention or desire to withhold, withdraw,
qualify, amend or modify), in a manner adverse to the Purchaser, the approval of
such Supporting Party’s board of directors (if any) of this Agreement or (vi)
resolve, propose or agree to do any of the following. In addition, each
Supporting Party shall, and shall cause its subsidiaries (if applicable) to, and
each shall cause their respective Representatives to, immediately cease any and
all existing discussions or negotiations with any Person, conducted prior to or
on the date of this Agreement, with respect to any Acquisition Proposal. Each
Supporting Party agrees that such Person shall promptly inform such Person’s
Representatives of the obligations undertaken in this ‎Section 5.

 



5

 

 

Section 6. Miscellaneous

 

6.1 Termination. The obligations of each Supporting Party under this Support
Agreement (other than the provisions of this Section 6) shall terminate and be
of no further force or effect upon the termination of the Merger Agreement prior
to the Closing in accordance with its terms. Nothing in this Section 6.1 shall
relieve any party of liability for any willful and material breach of this
Support Agreement.

 

6.2 Further Assurances. From time to time and without additional consideration,
each Supporting Party shall execute and deliver, or cause to be executed and
delivered, such additional transfers, assignments, endorsements, Consents and
other instruments, and shall take such further actions, as Purchaser may
reasonably request for the purpose of carrying out and furthering the intent of
this Support Agreement and the Merger Agreement.

 

6.3 Notices. Any notice and other communications hereunder shall be sent in
writing, addressed as specified below, and shall be deemed given: (a) if by hand
or recognized courier service, by 4:00 PM on a Business Day, addressee’s day and
time, on the date of delivery, and otherwise on the first Business Day after
such delivery; (b) if by email, on the date that transmission is confirmed
electronically, if by 4:00 PM on a Business Day, addressee’s day and time, and
otherwise on the first Business Day after the date of such confirmation; or (c)
five days after mailing by certified or registered mail, return receipt
requested. notices shall be addressed to the respective parties as follows
(excluding telephone numbers, which are for convenience only), or to such other
address as a party shall specify to the others in accordance with these notice
provisions:

 

if to Purchaser, to:

 

Panacea Acquisition Corp.
357 Tehama Street, Floor 3
San Francisco, CA 94103
Attention: Oleg Nodelman
Email:       oleg@ecor1cap.com

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite #1400
Palo Alto, CA 94301
Attention: Michael J. Mies
Email:       michael.mies@skadden.com

 

if to the Company, to:

 

Nuvation Bio Inc.
1500 Broadway, Suite 1401
New York, NY 10036
Attention: David Hung, M.D.
Email:      david.hung@nuvationbio.com

 



6

 

 

with copies (which shall not constitute notice) to:

 

Cooley LLP
101 California Street, 5th Floor
San Francisco, CA 94111
Attention: Kenneth Guernsey
Email:      kguernsey@cooley.com

 

if to a Supporting Party, to the address or email address of such Person set
forth next to the name of such Person on Schedule A.

 

6.4 Severability. A determination by a court or other legal authority that any
provision that is not of the essence of this Support Agreement is legally
invalid shall not affect the validity or enforceability of any other provision
hereof. The parties shall cooperate in good faith to substitute (or cause such
court or other legal authority to substitute) for any provision so held to be
invalid a valid provision, as alike in substance to such invalid provision as is
lawful.

 

6.5 Entire Agreement. This Support Agreement, together with the Additional
Agreements to which the Supporting Parties are parties sets forth the entire
agreement of the parties with respect to the subject matter hereof and thereof
and supersedes all prior and contemporaneous understandings and agreements
related to the subject matter hereof and thereto (whether written or oral), all
of which are merged herein. Except as otherwise expressly stated herein, there
is no condition precedent to the effectiveness of any provision hereof or
thereof. No party has relied on any representation from, or warranty or
agreement of, any Person in entering into this Support Agreement, prior hereto
or contemporaneous herewith, except those expressly stated herein or therein.

 

6.6 Amendment. This Support Agreement cannot be amended, except by a writing
signed by each party, and cannot be terminated orally or by course of conduct.

 

6.7 Assignment; Binding Effect. Neither this Support Agreement nor any of the
rights, interests or obligations hereunder may be assigned or delegated by any
Supporting Party, and any attempted or purported assignment or delegation of any
of such interests or obligations shall be null and void. Subject to the
preceding sentence, this Support Agreement shall be binding upon each of the
parties hereto, their respective heirs, estates, executors and personal
representatives (if applicable) and their respective successors and assigns, and
shall inure to the benefit of each of the parties hereto and their respective
successors and assigns.

 

6.8 Third-Party Beneficiaries. Neither this Support Agreement nor any provision
hereof confers any benefit or right upon or may be enforced by any Person not a
signatory hereto.

 

6.9 Specific Performance. The parties hereto acknowledge that the rights of each
party contemplated hereby are unique, recognize and affirm that in the event of
a breach of this Support Agreement by any party, money damages would be
inadequate and the non-breaching parties would not have adequate remedy at law,
and agree that irreparable damage would occur in the event that any of the
provisions of this Support Agreement were not performed by an applicable party
in accordance with their specific terms or were otherwise breached. Accordingly,
each party shall be entitled to an injunction or restraining order to prevent
breaches of this Support Agreement and to seek to enforce specifically the terms
and provisions hereof, without the requirement to post any bond or other
security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such party may be entitled under
this Support Agreement, at law or in equity.

 



7

 

 

6.10 Governing Law. This Support Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware, without giving effect to the
conflict of laws principles thereof.

 

6.11 Consent to Jurisdiction; Waiver of Trial by Jury. Any Action based upon,
arising out of or related to this Support Agreement or the transactions
contemplated hereby may be brought in federal and state courts located in the
State of Delaware, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Action, waives any objection it may
now or hereafter have to personal jurisdiction, venue or to convenience of
forum, agrees that all claims in respect of the Action shall be heard and
determined only in any such court, and agrees not to bring any Action arising
out of or relating to this Support Agreement or the transactions contemplated
hereby in any other court. Nothing herein contained shall be deemed to affect
the right of any party to serve process in any manner permitted by Law or to
commence legal proceedings or otherwise proceed against any other party in any
other jurisdiction, in each case, to enforce judgments obtained in any Action
brought pursuant to this Section 6.11. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON, ARISING OUT
OF OR RELATED TO THIS SUPPORT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.12 Attorneys’ Fees. If any Action, suit or other Action relating to this
Support Agreement or the enforcement of any provision of this Support Agreement
is brought against any Supporting Party, the prevailing party in such Action, as
determined in a final, non-appealable decision by a court of competent
jurisdiction, suit or other Action shall be entitled to receive the costs
incurred by such party in conducting the suit, Action or proceeding, including
reasonable attorneys’ fees and expenses and court costs (in addition to any
other relief to which such prevailing party may be entitled).

 

6.13 Counterparts; Electronic Signatures. This Support Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
shall constitute one agreement. This Support Agreement shall become effective
upon delivery to each party of an executed counterpart or the earlier delivery
to each party of original, photocopied, or electronically transmitted signature
pages that together (but need not individually) bear the signatures of all other
parties.

 

6.14 Headings. The headings used in this Support Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.

 

6.15 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Purchaser any direct or indirect ownership or incidence of ownership
of or with respect to any Subject Securities.

 

6.16 Directors and Officers. Nothing in this Agreement shall be construed to
impose any obligation or limitation on votes or actions taken by any director,
officer, employee, agent, designee or other representative of any Supporting
Party or by any Supporting Party that is a natural person, in each case, in his
or her capacity as a director or officer of Purchaser. Each Supporting Party is
executing this Agreement solely in such capacity as a record or beneficial
holder of Purchaser equity securities.

 



8

 

 

6.17 Extension; Waiver. At any time prior to the Closing, Purchaser (on behalf
of itself and Merger Sub), the Company, and each Supporting Party, may, to the
extent not prohibited by applicable Laws: (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto;
(ii) waive any inaccuracies in the representations and warranties made to the
other parties hereto contained herein or in any document delivered pursuant
hereto; and (iii) waive compliance with any of the agreements or conditions for
the benefit of such party contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party. No failure or delay on the
part of either party to exercise any power, right, privilege or remedy under
this Support Agreement shall operate as a waiver of such power, right, privilege
or remedy; and no single or partial exercise of any such power, right, privilege
or remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy. Neither party shall be deemed to have waived
any claim available to such party arising out of this Support Agreement, or any
power, right, privilege or remedy under this Support Agreement, unless the
waiver of such claim, power, right, privilege or remedy is expressly set forth
in a written instrument duly executed and delivered on behalf of such waiving
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

6.18 Independence of Obligations. The covenants and obligations of each
Supporting Party set forth in this Support Agreement shall be construed as
independent of any other Contract between such Supporting Party, on the one
hand, and the Company or Purchaser, on the other hand. The existence of any
claim or cause of action by any Supporting Party against the Company or
Purchaser shall not constitute a defense to the enforcement of any of such
covenants or obligations against such Supporting Party. Nothing in this Support
Agreement shall limit any of the rights or remedies of Purchaser or the Company
under the Merger Agreement, or any of the rights or remedies of Purchaser or the
Company or any of the obligations of any Supporting Party under any agreement
between such Person and Purchaser or the Company or any certificate or
instrument executed by such Person in favor of Purchaser or the Company; and
nothing in the Merger Agreement or in any other such agreement, certificate or
instrument, shall limit any of the rights or remedies of Purchaser or the
Company or any of the obligations of any Supporting Party under this Support
Agreement.

 

6.19 Construction of Certain Terms and References; Captions. In this Support
Agreement:

 

(a) The words “herein,” “hereof,” “hereunder,” and words of similar import refer
to this Support Agreement as a whole and not to any particular provision of this
Support Agreement.

 

(b) Any use of the singular or plural, or the masculine, feminine, or neuter
gender, includes the others, unless the context otherwise requires; “including”
means “including without limitation;” “or” means “and/or;” “any” means “any one,
more than one, or all,”

 

(c) Unless otherwise specified, any reference to any agreement (including this
Support Agreement), instrument, or other document includes all schedules,
exhibits, or other attachments referred to therein, and any reference to a
statute or other Law includes any rule, regulation, ordinance, or the like
promulgated thereunder, in each case, as amended, restated, supplemented, or
otherwise modified from time to time.

 

(d) If any action is required to be taken or notice is required to be given
within a specified number of days following a specific date or event, the day of
such date or event is not counted in determining the last day for such action or
notice. If any action is required to be taken or notice is required to be given
on or before a particular day which is not a Business Day, such action or notice
shall be considered timely if it is taken or given on or before the next
Business Day.

 

(e) Captions are not a part of this Support Agreement, but are included for
convenience, only.

 

(f) “knowledge” with respect to an entity shall mean with respect to any matter
in question the actual knowledge of such entity’s executive officers after
reasonable inquiry.

 

[Remainder of page intentionally left blank.]

 

9

 

 

In Witness Whereof, the parties have caused this Support Agreement to be
executed as of the date first written above.

 

  Panacea Acquisition Corp.       By:       Name:         Title:  

 

Signature Page to Support Agreement

 

10

 

 

In Witness Whereof, the parties have caused this Support Agreement to be
executed as of the date first written above.

 

  Nuvation Bio, Inc.       By:       Name:         Title:  

 

Signature Page to Support Agreement

 

11

 

 

In Witness Whereof, the parties have caused this Support Agreement to be
executed as of the date first written above.

 

  SPONSOR:       ECO R1 PANACEA HOLDINGS, LLC       By:     Name:  
                Title:  

  

Signature Page to Support Agreement

 

12

 

 

In Witness Whereof, the parties have caused this Support Agreement to be
executed as of the date first written above.

 

  SUPPORTING PARTY:       PA Co-Investment LLC       By:     Name:  
                Title:  

 

Signature Page to Support Agreement

 

13

 

 

SCHEDULE A1

 

Name  Notice Address  Class A
Stock   Class B
Stock   Warrants  EcoR1 Panacea Holdings, LLC  c/o Panacea Acquisition Corp.,
357 Tehama Street, Floor 3, San Francisco, CA 94103   390,0002   2,875,000  
 130,0002 PA Co-Investment LLC  599 Lexington Avenue, 20th Floor, New York, NY
10022   97,5003   718,750    32,5003

 

1Table excludes forward purchase securities that will only be issued, if at all,
at the time of our initial business combination.

2Class A Stock and Warrants held as part of 390,000 Units (each of which
consists of one share of Class A Stock and 1/3 of one warrant).

3Class A Stock and Warrants held as part of 97,500 Units (each of which consists
of one share of Class A Stock and 1/3 of one warrant).

 

 

14



 

 